The appellant, Hill, sued the appellee, Waddell, to recover the sum of $244.50 as commissions for selling a tract of land. In a trial before a jury a verdict and judgment were rendered in favor of Waddell. Among others, the contention on this appeal is that the court should have instructed a verdict in favor of the plaintiff. The testimony is undisputed that Hill was employed to sell the land, and that he was to receive as his *Page 1119 
commission 5 per cent. of the purchase price, which was $4,950. Waddell admits such employment. It is conclusively shown that Hill was the procuring cause of the sale. We are of the opinion that the instruction should have been given. The judgment will therefore be reversed, and judgment here rendered for the appellant for the sum of $244.50.